Citation Nr: 1025289	
Decision Date: 07/07/10    Archive Date: 07/19/10

DOCKET NO.  04-43 441	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1. Entitlement to service connection for a bilateral knee 
disability to include as secondary to the service-connected 
residuals of a left foot injury.

2. Entitlement to service connection for a right foot disability 
to include as secondary to the service-connected residuals of a 
left foot injury.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz



INTRODUCTION

The Veteran, who is the appellant, served on active duty from 
January 1959 to September 1966.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision, dated in August 2003, of a 
Department of Veterans Affairs (VA) Regional Office (RO).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The service treatment records show that in 1966 the Veteran 
caught his left foot in a tank turret and he suffered a crushing 
injury, resulting in the amputation of the left great toe and the 
second toe.  There is no reference to a right foot or bilateral 
knee abnormality in the available service treatment records.

By a rating decision in January 1967, the RO granted service 
connection for residuals of a left foot injury, and assigned a 
disability rating of 20 percent.

VA records show that in April 2004 the Veteran had corrective 
surgery for a right hallux valgus deformity and hammertoes of the 
remaining toes, except for the 5th toe.

In July and August 2004, the Veteran complained of left knee 
pain.

On VA examination in December 2004, the Veteran walked with an 
antalgic gait with a limp.  On weight bearing, he had a mild 
varus deformity of the heels.  In June 2005, X-rays revealed 
severe degenerative joint disease in the knees.

The Veteran has filed claims of service connection for a 
bilateral knee disability and right foot disability to include as 
secondary to the service-connected residuals of a left foot 
injury.  The Veteran contends that the service-connected left 
foot disability altered his gait, which affected his entire body, 
and caused him to develop his right foot abnormality and his 
bilateral knee abnormality.

Pursuant to the Board's remand, the Veteran was afforded a VA 
examination in October 2009 to determine whether it is at least 
as likely as not that the service-connected left foot disability 
caused or aggravated degenerative arthritis of each knee or the 
right hallux valgus deformity and right hammertoes.

While the VA examiner reiterate the evidence and provided an 
opinion, the Board is unable to make an informed decision as the 
opinion was conclusionary without a medical analysis to support 
the conclusion reached.  
1 (1998).

Accordingly, the case is REMANDED for the following action:

1.  Arrange to have the Veteran's file 
returned to the VA examiner who conducted 
the examination in October 2009 to provide 
the rationale for the conclusion reached 
in his opinion.  If the VA examiner is not 
available, have the Veteran's file 
reviewed by another VA physician. 

In either event, the VA examiner is asked 
to explain whether it is at least as 
likely as not that the service-connected 
left foot disability actually caused 
degenerative joint disease in the knees or 
the toe deformities of the right foot.  
The record shows that the Veteran walked 
with an antalgic gait and on weight 
bearing he had a mild varus deformity of 
the heels.



If the service-connected left foot 
disability did not actually caused 
degenerative joint disease in the knees or 
the toe deformities of the right foot, 
whether it is at least as likely as not 
that the left foot disability aggravated 
degenerative joint disease in the knees or 
the toe deformities of the right foot. 

In this context aggravation means a 
permanent increase in severity, that is, a 
worsening of the knee disabilities and 
right foot deformities beyond natural 
progress by the service-connected left 
foot injury as contrasted to a worsening 
of symptoms.  

In formulating the opinion, the examiner 
is asked to consider that the term "at 
least as likely as not" does not mean 
"within the realm of possibility."  
Rather, it means that the weight of the 
medical evidence both for and against 
causation is so evenly divided that it is 
as medically sound to find in favor of 
causation as it is to find against 
causation. 

2.  Upon completion of the foregoing, the 
claims should be adjudicated.  If any the 
benefit sought remains denied, furnish the 
Veteran and his representative a 
supplemental statement of the case and 
return the case to the Board. 









The Veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


